


Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
1st day of November, 2014, by and between AMC Entertainment Inc., a Delaware
corporation (the “Company”), and Christina Sternberg (the “Officer”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    The Company desires to obtain the services
of the Officer on the terms and conditions set forth in this Agreement.

 

B.                                    This Agreement shall govern the employment
relationship between the Officer and the Company and supersedes and negates all
previous agreements with respect to such relationship.

 

C.                                    The Officer desires to be employed by the
Company on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.                                      Retention and Duties.

 

1.1                               Retention. The Company does hereby hire,
engage and employ the Officer beginning on the date first set forth above (the
“Effective Date”), and concluding on the last day of the Period of Employment
(as such term is defined in Section 2) on the terms and conditions expressly set
forth in this Agreement. The Officer does hereby accept and agree to such
hiring, engagement and employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2                               Duties. During the Period of Employment, the
Officer shall serve the Company as its Senior Vice President, Corporate
Strategy & Communications and shall have the powers, authorities, duties and
obligations of management usually vested in such position of a company of a
similar size and similar nature as the Company, and such other powers,
authorities, duties and obligations commensurate with such position as the
Company’s Board of Directors (the “Board”) or the Company’s Chief Executive
Officer may assign from time to time, all subject to the directives of the Board
and the corporate policies of the Company as they are in effect from time to
time throughout the Period of Employment (including, without limitation, the
Company’s business conduct and ethics policies, as they may change from time to
time).

 

1.3                               No Other Employment; Minimum Time Commitment.
During the Period of Employment, the Officer shall (i) devote substantially all
of the Officer’s business time, energy and skill to the performance of the
Officer’s duties for the Company, (ii) perform such duties in a faithful,
effective and efficient manner to the best of his/her abilities, and (iii) hold
no other employment. The Officer’s service on the boards of directors (or

 

1

--------------------------------------------------------------------------------


 

similar body) of other for-profit business entities is subject to the approval
of the Board. The Company shall have the right to require the Officer to resign
from any board or similar body (including, without limitation, any association,
corporate, civic or charitable board or similar body) on which he may then serve
if the Board reasonably determines that the Officer’s service on such board or
body interferes with the effective discharge of the Officer’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.

 

1.4                               No Breach of Contract. The Officer hereby
represents to the Company that: (i) the execution and delivery of this Agreement
by the Officer and the Company and the performance by the Officer of the
Officer’s duties hereunder do not and shall not constitute a breach of, conflict
with, or otherwise contravene or cause a default under, the terms of any other
agreement or policy to which the Officer is a party or otherwise bound or any
judgment, order or decree to which the Officer is subject; (ii) the Officer has
no information (including, without limitation, confidential information and
trade secrets) relating to any other Person (as such term is defined in
Section 5.5) which would prevent, or be violated by, the Officer entering into
this Agreement or carrying out his/her duties hereunder; (iii) the Officer is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement with any other Person; and (iv) the Officer
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Officer set forth herein and the Officer
consents to such reliance.

 

1.5                               Location. The Officer’s principal place of
employment shall be in Leawood, Kansas. The Officer agrees that he/she will be
regularly present at that office. The Officer acknowledges that he/she will be
required to travel from time to time in the course of performing his/her duties
for the Company including periodically to Beijing, China.

 

2.                                      Period of Employment. The “Period of
Employment” shall be a period of three (3) years commencing on the Effective
Date and ending at the close of business on the third anniversary of the
Effective Date (the “Termination Date”): provided, however, that this Agreement
shall be automatically renewed, and the Period of Employment shall be
automatically extended, for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least ninety (90) days prior to the expiration of the Period
of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (such notice to be delivered in accordance
with Section 17). The term “Period of Employment” shall include any extension
thereof pursuant to the preceding sentence. Provision of notice that the Period
of Employment shall not be extended or further extended, as the case may be,
shall not constitute a breach of this Agreement and shall not constitute “Good
Reason” for purposes of this Agreement. Notwithstanding the foregoing, the
Period of Employment is subject to earlier termination as provided below in this
Agreement.

 

3.                                      Compensation.

 

3.1                               Base Salary. During the Period of Employment,
the Company shall pay the Officer a base salary (the “Base Salary”), which shall
be paid in accordance with the Company’s regular payroll practices in effect
from time to time, but not less frequently than monthly. The Officer’s Base
Salary shall be at an annualized rate of Three Hundred Thirteen Thousand Eight
Hundred Twelve Dollars ($313,812). The Board (or a committee

 

2

--------------------------------------------------------------------------------


 

thereof) will review the Officer’s rate of Base Salary on an annual basis and
may, in its sole discretion, increase (but not decrease) the rate then in
effect.

 

3.2                               Incentive Bonus. The Officer shall be eligible
to receive an incentive bonus for each fiscal year of the Company that occurs
during the Period of Employment (“Incentive Bonus”); provided, that the Officer
must be employed by the Company at the end of the fiscal year in order to be
eligible for an Incentive Bonus with respect to that fiscal year. If the Officer
is not so employed at such time, he shall not be considered to have “earned” any
Incentive Bonus with respect to the fiscal year in question. Any Incentive Bonus
shall be paid to the Officer in the immediately following fiscal year at the
same time that the Company pays its annual bonuses to officers generally. The
Officer’s target Incentive Bonus amount for a particular fiscal year of the
Company shall be determined by the Company in its sole discretion, based on
performance objectives (which may include corporate, business unit or division,
financial, strategic, individual or other objectives) established with respect
to that particular fiscal year by Company. The Officer acknowledges that any
Incentive Bonus or other bonus received by the Officer shall be subject to
mandatory repayment by the Officer if the payment was based on materially
inaccurate financial statements or performance metrics.

 

3.3                               Long Term Incentives. The Officer will be
considered for long term incentive awards on terms and conditions comparable to
long term incentive awards for similarly situated officers.

 

4.                                      Benefits.

 

4.1                               Retirement, Welfare and Fringe Benefits.
During the Period of Employment, the Officer shall be entitled to participate in
all retirement and welfare benefit plans and programs, and fringe benefit plans
and programs, made available by the Company to the Company’s executive officers
generally, in accordance with the eligibility and participation provisions of
such plans and as such plans or programs may be in effect from time to time.

 

4.2                               Reimbursement of Business Expenses. The
Officer is authorized to incur reasonable expenses in carrying out the Officer’s
duties for the Company under this Agreement and shall be entitled to
reimbursement for all reasonable business expenses that the Officer incurs
during the Period of Employment in connection with carrying out the Officer’s
duties for the Company, subject to the Company’s expense reimbursement policies
and any pre-approval policies in effect from time to time.

 

4.3                               Vacation and Other Leave. During the Period of
Employment, the Officer’s annual rate of vacation accrual shall conform with
Company’s vacation policies in effect from time to time. The Officer shall also
be entitled to all other holiday and leave pay generally available to other
Officers of the Company.

 

5.                                      Termination.

 

5.1                               Termination by the Company. The Officer’s
employment by the Company, and the Period of Employment, may be terminated at
any time by the Company: (i) with Cause (as such term is defined in
Section 5.5), or (ii) without Cause, or (iii) in the event of the Officer’s
death, or (iv) in the event that the Board determines in good faith that the
Officer has a Disability (as such term is defined in Section 5.5).

 

3

--------------------------------------------------------------------------------


 

5.2                               Termination by the Officer. The Officer’s
employment by the Company, and the Period of Employment, may be terminated by
the Officer with no less than ninety (90) days’ advance written notice to the
Company (such notice to be delivered in accordance with Section 17); provided,
however, that in the case of a termination with Good Reason, the Officer may
provide immediate written notice of termination once the applicable cure period
(as contemplated by the definition of Good Reason) has lapsed if the Company has
not reasonably cured the circumstances that gave rise to the basis for the
termination with Good Reason.

 

5.3                               Benefits Upon Termination. If the Officer’s
employment by the Company is terminated during the Period of Employment for any
reason by the Company or by the Officer, or upon or following the expiration of
the Period of Employment (in any case, the date that the Officer’s employment by
the Company terminates is referred to as the “Severance Date”), the Company
shall have no further obligation to make or provide to the Officer, and the
Officer shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

(a)                                 The Company shall pay the Officer (or, in
the event of his/her death, the Officer’s estate) any Accrued Obligations (as
such term is defined in Section 5.5);

 

(b)                                 If, during the Period of Employment, the
Officer’s employment with the Company terminates as a result of an Involuntary
Termination, the Company shall pay the Officer (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to two times his/her Base Salary. Such amount is referred to
hereinafter as the “Severance Benefit.” Subject to Section 5.8(a), the Company
shall pay the Severance Benefit to the Officer in substantially equal
installments in accordance with the Company’s standard payroll practices over a
period of twenty-four (24) consecutive months, with the first installment
payable on the last day of the month following the month in which the Officer’s
Separation from Service (as such term is defined in Section 5.5) occurs. (For
purposes of clarity, each such installment shall equal the applicable fraction
of the aggregate Severance Benefit. For example, if such installments were to be
made on a monthly basis, each installment would equal l/24th of the Severance
Benefit.)

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 5.3, if the Officer breaches his/her obligations under Section 6 or
under any other agreement that imposes restrictions with respect to the
Officer’s activities at any time, from and after the date of such breach and not
in any way in limitation of any right or remedy otherwise available to the
Company, the Officer will no longer be entitled to, and the Company will no
longer be obligated to pay, any remaining unpaid portion of the Severance
Benefit; provided that, if the Officer provides the release contemplated by
Section 5.4, in no event shall the Officer be entitled to a Severance Benefit
payment of less than $5,000, which amount the parties agree is good and adequate
consideration, standing alone, for the Officer’s release contemplated by
Section 5.4.

 

(d)                                 The foregoing provisions of this Section 5.3
shall not affect: (i) the Officer’s receipt of any benefits otherwise due
terminated employees under group insurance coverage consistent with the terms of
an applicable Company welfare benefit plan; (ii) the Officer’s rights to
continued health coverage under COBRA; or (iii) the Officer’s receipt of
benefits otherwise due in accordance with the terms of the Company’s 401(k) plan
(if any).

 

4

--------------------------------------------------------------------------------


 

5.4                               Release; Exclusive Remedy.

 

(a)                                 This Section 5.4 shall apply notwithstanding
anything else contained in this Agreement or any stock option or other
equity-based award agreement to the contrary. As a condition precedent to
payment of the Severance Benefit, the Officer shall, prior to the last day of
the month following the month in which Executive’s Separation from Service (as
such term is defined in Section 5.5) occurs, provide the Company and its
Affiliates with a valid, executed general release agreement in a form acceptable
to the Company (which form shall be substantially in the same form as that
attached hereto as Exhibit A), and such release agreement shall have not been
revoked or remain revocable by the Officer pursuant to any revocation rights
afforded by applicable law.

 

(b)                                 The Officer agrees that the payments and
benefits contemplated by Section 5.3 shall constitute the exclusive and sole
remedy for any termination of his/her employment and the Officer covenants not
to assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Officer agrees to resign, on the Severance Date,
as an officer and director of the Company and any Affiliate of the Company, and
as a fiduciary of any benefit plan of the Company or any Affiliate of the
Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.

 

5.5                               Certain Defined Terms.

 

(a)                                 As used herein, “Accrued Obligations” means:

 

(i)                                     any Base Salary that had accrued but had
not been paid on or before the Severance Date;

 

(ii)                                  any Incentive Bonus for a completed fiscal
year that has not yet been paid, to the extent the Officer is eligible for any
such Incentive Bonus for such fiscal year; and

 

(iii)                               any reimbursement due to the Officer
pursuant to Section 4.2 or Section 4.3 for expenses reasonably incurred by the
Officer on or before the Severance Date and documented and pre-approved, to the
extent applicable, in accordance with the Company’s expense reimbursement
policies in effect at the applicable time.

 

(b)                                 As used herein, “Affiliate” of the Company
means a Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company. As
used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person. The term “Affiliate” shall not include any entity that would not
otherwise be an Affiliate of the Company but for its ownership by Dalian Wanda
Group Co., Ltd. or its successors or related investment funds.

 

5

--------------------------------------------------------------------------------


 

(c)                                  As used herein, “Cause” shall mean, as
reasonably determined by the Board (excluding the Officer, if he is then a
member of the Board) based on the information then known to it, that one or more
of the following has occurred:

 

(i)                                     the Officer has committed a felony
(under the laws of the United States or any relevant state, or a similar crime
or offense under the applicable laws of any relevant foreign jurisdiction);

 

(ii)                                  the Officer has engaged in acts of fraud,
dishonesty, gross negligence or other misconduct including abuse of controlled
substances, that is injurious to the Company, its Affiliates or any of their
customers, clients or employees;

 

(iii)                               the Officer willfully fails to perform or
uphold his/her duties under this Agreement and/or willfully fails to comply with
reasonable directives of the Board, in either case, that is not remedied by the
Officer within fifteen (15) days after written notice thereof has been delivered
to the Officer; or

 

(iv)                              any breach by the Officer of any provision of
Section 6, or any material breach by the Officer of any other contract he is a
party to with the Company or any of its Affiliates including the Code of Ethics
or another material written policy.

 

(d)                                 As used herein, “Good Reason” shall mean a
termination of the Officer’s employment by means of resignation by the Officer
after the occurrence (without the Officer’s consent) of any one or more of the
following conditions:

 

(i)                                     a material diminution in the Officer’s
rate of Base Salary;

 

(ii)                                  a material diminution in the Officer’s
authority, duties, or responsibilities;

 

(iii)                               a material change in the geographic location
of the Officer’s principal office with the Company (for this purpose, in no
event shall a relocation of such office to a new location that is not more than
fifty (50) miles from the current location of the Company’s executive offices
constitute a “material change”); or

 

(iv)                              a material breach by the Company of this
Agreement;

 

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a termination with Good Reason unless (x) the Officer
provides written notice to the Company of the condition claimed to constitute
grounds for a termination with Good Reason within thirty (30) days after the
initial existence of such condition(s) (such notice to be delivered in
accordance with Section 17), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and (z) the termination of the Officer’s employment with the Company shall not
constitute a termination with Good Reason unless such termination occurs not
more than one hundred and twenty (120) days following the initial existence of
the condition claimed to constitute grounds for a termination with Good Reason.

 

(e)                                  As used herein, “Disability” shall mean a
physical or mental impairment which, as reasonably determined by the Board,
renders the Officer unable to perform the

 

6

--------------------------------------------------------------------------------


 

essential functions of his/her employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply.

 

(f)                                   As used herein, “Involuntary Termination”
shall mean (i) a termination of the Officer’s employment by the Company without
Cause (and other than due to Officer’s death or in connection with a good faith
determination by the Board that the Officer has a Disability), or (ii) a
termination with Good Reason.

 

(g)                                  As used herein, the term “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

(h)                                 As used herein, a “Separation from Service”
occurs when the Officer dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

 

5.6                               Notice of Termination. Any termination of the
Officer’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party. This notice
of termination must be delivered in accordance with Section 17 and must indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

5.7                               Limitation on Benefits.

 

(a)                                 To the extent that any payment, benefit or
distribution of any type to or for the benefit of the Officer by the Company or
any of its Affiliates, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options or other equity-based awards or incentives) (collectively, the “Total
Payments”) would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Company shall
submit for the vote of the stockholders of the Company (the “Stockholders”) the
payments to the Officer in a manner that complies with the requirements of
Section 280G(b)(5)(B) of the Code and the Treasury Regulations promulgated
thereunder. It shall be a prerequisite to the Company’s obligations under this
Section 5.7(a) that the Officer shall have executed a valid waiver in a form
reasonably satisfactory to the Company and sufficient to enable the
Stockholders’ approval to have the effect that no payments to the Officer would
be subject to the excise tax under Section 4999 of the Code. If the exemption
described in Section 280G(b)(5)(B) of the Code and the Treasury Regulations
promulgated thereunder does not apply, then the procedures set forth in
Section 5.7(b) and Section 5.7(c) hereof shall apply.

 

(b)                                 Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the Total Payments would be
subject to Section 4999 of the Code, then the Total Payments shall be reduced
(but not below zero) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount which

 

7

--------------------------------------------------------------------------------


 

would cause the Total Payments to be subject to the excise tax imposed by
Section 4999 of the Code. Unless the Officer shall have given prior written
notice to the Company to effectuate a reduction in the Total Payments that
complies with the requirements of Section 409A of the Code to avoid the
imputation of any tax, penalty or interest thereunder, the Company shall reduce
or eliminate the Total Payments by first reducing or eliminating any cash
severance benefits (with the payments to be made furthest in the future being
reduced first), then by reducing or eliminating any accelerated vesting of stock
options or similar awards, then by reducing or eliminating any other remaining
Total Payments. The preceding provisions of this Section 5.7(b) shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Officer’s rights and entitlements to any benefits or compensation.

 

(c)                                  Any determination that Total Payments to
the Officer must be reduced or eliminated in accordance with Section 5.7(b) and
the assumptions to be utilized in arriving at such determination, shall be made
by the Board in the exercise of its reasonable, good faith discretion based upon
the advice of such professional advisors it may deem appropriate in the
circumstances. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Board hereunder, it
is possible that Total Payments to the Officer which will not have been made by
the Company should have been made (“Underpayment”). If an Underpayment has
occurred, the amount of any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Officer. In the event that any Total
Payment made to the Officer shall be determined to otherwise result in the
imposition of any tax under Section 4999 of the Code, then the Officer shall
promptly repay to the Company the amount of any such Underpayment together with
interest on such amount (at the same rate as is applied to determine the present
value of payments under Section 280G of the Code or any successor thereto), from
the date the reimbursable payment was received by the Officer to the date the
same is repaid to the Company.

 

5.8                               Section 409A.

 

(a)                                 If the Officer is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
the Officer’s Separation from Service, the Officer shall not be entitled to the
Severance Benefit until the earlier of (i) the date which is six (6) months
after his/her Separation from Service for any reason other than death, or
(ii) the date of the Officer’s death. The provisions of this paragraph shall
apply only if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code. Any amounts otherwise
payable to the Officer upon or in the six (6) month period following the
Officer’s Separation from Service that are not so paid by reason of this
Section 5.8(a) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Officer’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Officer’s
death).

 

(b)                                 It is intended that any amounts payable
under this Agreement and the Company’s and the Officer’s exercise of authority
or discretion hereunder shall comply with and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Nothing contained herein
is intended to provide a guarantee of tax treatment to the Officer. For purposes
of Section 409A of the Code, the Officer’s right to receive installment payments

 

8

--------------------------------------------------------------------------------


 

pursuant to Section 5.3(b) shall be treated as a right to receive a series of
separate and distinct payments.

 

6.                                      Protective Covenants.

 

6.1                               Confidential Information; Inventions.

 

(a)                                 The Officer shall not disclose or use at any
time, either during the Period of Employment or thereafter, any Confidential
Information (as defined below) of which the Officer is or becomes aware, whether
or not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Officer’s
performance in good faith of duties for the Company. The Officer will take all
appropriate steps to safeguard Confidential Information in his/her possession
and to protect it against disclosure, misuse, espionage, loss and theft. The
Officer shall deliver to the Company at the termination of the Period of
Employment, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Officer may then possess or have under his/her control.
Notwithstanding the foregoing, the Officer may truthfully respond to a lawful
and valid subpoena or other legal process, but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process.

 

(b)                                 As used in this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company in connection with
its business, including, but not limited to, information, observations and data
obtained by the Officer while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning
(i) the business or affairs of the Company (or such predecessors), (ii) products
or services, (iii) fees, costs, compensation and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Officer in breach of this
Agreement) in a form generally available to the public prior to the date the
Officer proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

 

(c)                                  As used in this Agreement, the term “Work
Product” means all inventions, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, trade names, logos and all similar or related
information (whether patentable or unpatentable, copyrightable, registerable as
a trademark, reduced to writing, or otherwise) which relates

 

9

--------------------------------------------------------------------------------


 

to the Company’s or any of its Affiliates’ actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Officer (whether or not during usual
business hours, whether or not by the use of the facilities of the Company or
any of its Affiliates, and whether or not alone or in conjunction with any other
person) while employed by the Company (including those conceived, developed or
made prior to the Effective Date) together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing. All Work Product that the Officer may have discovered, invented or
originated during his/her employment by the Company or any of its Affiliates
prior to the Effective Date, that he may discover, invent or originate during
the Period of Employment or at any time in the period of twelve (12) months
after the Severance Date, shall be the exclusive property of the Company and its
Affiliates, as applicable, and Officer hereby assigns all of Officer’s right,
title and interest in and to such Work Product to the Company or its applicable
Affiliate, including all intellectual property rights therein. Officer shall
promptly disclose all Work Product to the Company, shall execute at the request
of the Company any assignments or other documents the Company may deem necessary
to protect or perfect its (or any of its Affiliates’, as applicable) rights
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s (or any of its Affiliates’, as applicable)
rights therein. The Officer hereby appoints the Company as his/her
attorney-in-fact to execute on his/her behalf any assignments or other documents
deemed necessary by the Company to protect or perfect the Company, the Company’s
(and any of its Affiliates’, as applicable) rights to any Work Product.

 

6.2                               Restriction on Competition. The Officer agrees
that if the Officer were to become employed by, or substantially involved in,
the business of a competitor of the Company or any of its Affiliates during the
twenty-four (24) months following the Severance Date, it would be very difficult
for the Officer not to rely on or use the Company’s and its Affiliates’ trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Company’s and its Affiliates’ trade secrets and confidential information,
and to protect such trade secrets and confidential information and the Company’s
and its Affiliates’ relationships and goodwill with customers, during the Period
of Employment and for a period of twenty-four (24) months after the Severance
Date, the Officer will not directly or indirectly through any other Person
engage in, enter the employ of, render any services to, have any ownership
interest in, nor participate in the financing, operation, management or control
of, any Competing Business; provided, however, that the restrictions set forth
in this Section 6.2 shall not be applicable if the Officer is no longer employed
by reason of the Company’s providing notice that it desires to not extend, or
further extend, as the case may be, the Period of Employment pursuant to
Section 2. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venture or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States or elsewhere in the world where
the Company or any of its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the twelve (12) month period following the Severance Date competes, with
the Company or any of its Affiliates in any of its or

 

10

--------------------------------------------------------------------------------

 

their businesses, including, without limitation, theatrical exhibition, digital
cinema, internet ticketing and virtual box office for theatrical
exhibitions, IMAX or other three dimensional screened entertainment, pre-show
content, cinema or lobby advertising products, meeting and event services or
special in-theater events. Nothing herein shall prohibit the Officer from
(i) being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded, so long as the Officer has no
active participation in the business of such corporation, (ii) providing
services to a Person otherwise engaged in a Competing Business, provided the
Officer provides no services to any business operated, managed or controlled by
such Person that causes such Person to constitute a Competing Business, or
(iii) providing services to a Person the business or businesses of which are
unrelated to theatrical exhibition.

 

6.3                               Non-Solicitation of Employees and Consultants.
During the Period of Employment and for a period of twenty-four (24) months
after the Severance Date, the Officer will not directly or indirectly through
any other Person (i) induce or attempt to induce any employee or independent
contractor of the Company or any Affiliate of the Company to leave the employ or
service, as applicable, of the Company or such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand, or (ii) hire any person who was an employee of the Company or any
Affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such Affiliate has been terminated.

 

6.4                               Non-Solicitation of Customers. During the
Period of Employment and for a period of twenty-four (24) months after the
Severance Date, the Officer will not directly or indirectly through any other
Person influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any Affiliate of the Company to divert their business
away from the Company or such Affiliate, and the Officer will not otherwise
interfere with, disrupt or attempt to disrupt the business relationships,
contractual or otherwise, between the Company or any Affiliate of the Company,
on the one hand, and any of its or their customers, suppliers, vendors, lessors,
licensors, joint venturers, associates, officers, employees, consultants,
managers, partners, members or investors, on the other hand.

 

6.5                               Nondisparagement. The Officer acknowledges and
agrees that he will not defame, disparage or publicly criticize, directly or
through another Person, the services, business or reputation of the Company or
any of its officers, directors, partners, employees, Affiliates or agents in
either a professional or personal manner either during his/her employment with
the Company or thereafter.

 

6.6                               Understanding of Covenants. The Officer
acknowledges that, in the course of his/her employment with the Company and/or
its Affiliates and their predecessors, he has become familiar, or will become
familiar, with the Company’s and its Affiliates’ and their predecessors’ trade
secrets and with other confidential and proprietary information concerning the
Company, its Affiliates and their respective predecessors and that his/her
services have been and will be of special, unique and extraordinary value to the
Company and its Affiliates. The Officer agrees that the foregoing covenants set
forth in this Section 6 (together, the “Restrictive Covenants”) are reasonable
and necessary to protect the Company’s and its Affiliates’ trade secrets and
other confidential and proprietary information, good will, stable workforce, and
customer relations.

 

11

--------------------------------------------------------------------------------


 

Without limiting the generality of the Officer’s agreement in the preceding
paragraph, the Officer (i) represents that he is familiar with and has carefully
considered the Restrictive Covenants, (ii) represents that he is fully aware of
his/her obligations hereunder, (iii) agrees to the reasonableness of the length
of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Officer is then entitled to receive
severance pay or benefits from the Company. The Officer understands that the
Restrictive Covenants may limit his/her ability to earn a livelihood in a
business similar to the business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his/her education, skills and
ability), the Officer does not believe would prevent him/her from otherwise
earning a living. The Officer agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Officer.

 

6.7                               Enforcement. The Officer agrees that the
Officer’s services are unique and that he has access to Confidential Information
and Work Product. Accordingly, without limiting the generality of Section 17,
the Officer agrees that a breach by the Officer of any of the covenants in this
Section 6 would cause immediate and irreparable harm to the Company that would
be difficult or impossible to measure, and that damages to the Company for any
such injury would therefore be an inadequate remedy for any such breach.
Therefore, the Officer agrees that in the event of any breach or threatened
breach of any provision of this Section 6 or any similar provision, the Company
shall be entitled, in addition to and without limitation upon all other remedies
the Company may have under this Agreement, at law or otherwise, to obtain
specific performance, injunctive relief and/or other appropriate relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Section 6 or any similar provision, as the case may be,
or require the Officer to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of this
Section 6 or any similar provision, as the case may be, if and when final
judgment of a court of competent jurisdiction or arbitrator is so entered
against the Officer. The Officer further agrees that the applicable period of
time any Restrictive Covenant is in effect following the Severance Date, as
determined pursuant to the foregoing provisions of this Section 6, such period
of time shall be extended by the same amount of time that Officer is in breach
of any Restrictive Covenant.

 

6.8                               The Officer agrees to execute any additional
documentation as may reasonably be requested by the Company in furtherance of
the enforcement of any Restrictive Covenant.

 

7.                                    Withholding Taxes. Notwithstanding
anything else herein to the contrary, the Company may withhold (or cause there
to be withheld, as the case may be) from any amounts otherwise due or payable
under or pursuant to this Agreement such federal, state and local income,
employment, or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

12

--------------------------------------------------------------------------------


 

8.                                      Successors and Assigns.

 

8.1                               This Agreement is personal to the Officer and
without the prior written consent of the Company shall not be assignable by the
Officer otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Officer’s
legal representatives.

 

8.2                               This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
assignee or successor to all or substantially all of the Company’s assets, as
applicable, which assumes this Agreement by operation of law or otherwise.

 

9.                                      Number and Gender; Examples. Where the
context requires, the singular shall include the plural, the plural shall
include the singular, and any gender shall include all other genders. Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates.

 

10.                               Section Headings. The section headings of, and
titles of paragraphs and subparagraphs contained in, this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof.

 

11.                               Governing Law; Arbitration; Waiver of Jury
Trial.

 

11.1                        THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

11.2                        Except for the limited purpose provided in
Section 16, any legal dispute related to this Agreement and/or any claim related
to this Agreement, or breach thereof, shall, in lieu of being submitted to a
court of law, be submitted to arbitration, in accordance with the applicable
dispute resolution procedures of the American Arbitration Association. The award
of the arbitrator shall be final and binding upon the parties. The parties
hereto agree that (i) one arbitrator shall be selected pursuant to the rules and
procedures of the American Arbitration Association, (ii) the arbitrator shall
have the power to award injunctive relief or to direct specific performance,
(iii) each of the parties, unless otherwise required by applicable law, shall
bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, and (iv) the arbitrator
shall award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration. Nothing in this Section 11
shall be construed as providing the Officer a cause of action, remedy or
procedure that the Officer would not otherwise have under this Agreement or the
law.

 

13

--------------------------------------------------------------------------------


 

11.3                        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

12.                               Severability. It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by an arbitrator or court of
competent jurisdiction to be invalid, prohibited or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

13.                               Entire Agreement. This Agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope.
This Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof,
including, without limitation, the term sheet prepared in connection herewith.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. Notwithstanding the
foregoing integration provisions, the Officer acknowledges having received and
read the Company’s Code of Ethics and agrees to conduct himself in accordance
therewith as in effect from time to time.

 

14.                               Modifications. This Agreement may not be
amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

 

15.                               Waiver. Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

 

16.                               Remedies. Each of the parties to this
Agreement and any such person or entity granted rights hereunder whether or not
such person or entity is a signatory hereto shall be entitled to enforce its
rights under this Agreement specifically to recover damages and costs for any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties

 

14

--------------------------------------------------------------------------------


 

hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that each party may in
its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

17.                               Notices. Any notice provided for in this
Agreement must be in writing and must be either personally delivered,
transmitted via telecopier, mailed by first class mail (postage prepaid and
return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated or at such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party. Notices will be
deemed to have been given hereunder and received when delivered personally, when
received if transmitted via telecopier, five days after deposit in the U.S. mail
and one day after deposit on a weekday with a reputable overnight courier
service.

 

if to the Company:

 

AMC Entertainment Inc.

11500 Ash Street

Leawood, KS 66211

Facsimile: 913-213-2059

Attn:                  Chief Executive Officer

General Counsel

 

if to the Officer, to the address most recently on file in the payroll records
of the Company.

 

18.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.

 

19.                               Legal Counsel; Mutual Drafting. Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. The Officer agrees and acknowledges that he
has read and understands this Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

[The remainder of this page has intentionally been left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Officer have executed this Agreement as
of the day and year first set forth above.

 

 

“COMPANY”

 

 

 

AMC Entertainment Inc.

 

 

 

 

 

By:

/s/ Gerardo I. Lopez

 

 

Gerardo I. Lopez

 

 

President and Chief Executive Officer

 

 

 

 

 

“OFFICER”

 

 

 

 

 

/s/ Christina Sternberg

 

Christina Sternberg

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF RELEASE(1)

 

1.                                      Release by Officer.
                                    (the “Officer”), on his/her own behalf, on
behalf of any entities he/she controls and on behalf of his/her descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue AMC ENTERTAINMENT HOLDINGS, INC.
(“Holdings”), AMC ENTERTAINMENT INC., a Delaware corporation (“AMCE,” and
collectively with Holdings, the “Company”), its and their divisions,
subsidiaries, parents, or affiliated corporations, and each of its and their
employees, officers and directors, past and present, and each of them, as well
as its and their assignees and successors (individually and collectively,
“Company Releasees”), from and with respect to any and all claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, arising out of or in any way connected, in whole or in part, with
the Officer’s employment, the termination thereof, or any other relationship
with or interest in the Company, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of, in whole or in part, any act or
omission by or on the part of Company Releasees committed or omitted prior to
the date of this release agreement (this “Agreement”), including, without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical
Leave Act, or any other federal, state or local law, regulation or ordinance;
provided, however, that the foregoing release does not apply to any obligation
of the Company to the Officer pursuant to the benefits due to the Officer in
connection with the execution and delivery of this Release Agreement pursuant to
his/her employment agreement with AMCE dated as of April 7, 2009 by and between
the Company and the Officer. In addition, this release does not cover any claim
that cannot be released as a matter of applicable law.

 

2.                                      Waiver of Civil Code Section 1542. This
Agreement is intended to be effective as a general release of and bar to each
and every claim, agreement, obligation, demand and cause of action hereinabove
specified (collectively, the “Claims”). Accordingly, the Officer hereby
expressly waives any rights and benefits conferred by Section 1542 of the
California Civil Code as to the Claims. Section 1542 of the California Civil
Code provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

 

The Officer acknowledges that he/she later may discover claims, demands, causes
of action or facts in addition to or different from those which the Officer now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, the Officer hereby waives, as
to the Claims, any claims, demands, and causes of action that might arise as a
result of such different or additional claims, demands, causes of action or
facts.

 

--------------------------------------------------------------------------------

(1) Subject to revision to the extent advisable based on changes in law or legal
interpretation.

 

--------------------------------------------------------------------------------


 

3.                                      ADEA Waiver. The Officer expressly
acknowledges and agrees that by entering into this Agreement, he/she is waiving
any and all rights or claims that he may have arising under the Age
Discrimination in Employment Act of 1967, as amended, which have arisen on or
before the date of execution of this Agreement. The Officer further expressly
acknowledges and agrees that:

 

(a)         In return for this Agreement, he will receive consideration beyond
that to which he/she would have been entitled had he/she not entered into this
Agreement;

 

(b)         He/She is hereby advised in writing by this Agreement to consult
with an attorney before signing this Agreement;

 

(c)          He/She was given a copy of this Agreement on
[                       , 20   ] and informed that he/she had twenty-one (21)
days within which to consider the Agreement; and

 

(d)         He/She was informed that he/she has seven (7) days following the
date of execution of the Agreement in which to revoke the Agreement.

 

4.                                      No Transferred Claims.  The Officer
represents and warrants to the Company that he/she has not heretofore assigned
or transferred to any person other than the Company any released matter or any
part or portion thereof.(2)

 

The undersigned has read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declares under penalty of perjury under the
laws of the State of [Delaware] that the foregoing is true and correct.

 

EXECUTED this                   day of              20   ,
at                                                              County, [State].

 

 

“Officer”

 

 

 

 

 

 

 

 

 

Name

 

 

Acknowledged and agreed:

 

 

 

 

AMC ENTERTAINMENT HOLDINGS, INC., on behalf of itself and its divisions,
subsidiaries, parents, and affiliated companies, past and present, and each of
them

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2) Company reserves the right to request a separate release from the Officer’s
spouse at the time of execution.

 

2

--------------------------------------------------------------------------------
